Exhibit 10.26


[dksheaderlogo.jpg]

RETENTION AND CONSULTING AGREEMENT


This Retention and Consulting Agreement (this "Agreement") is made and entered
into as of November 25, 2014, by and between Dick's Sporting Goods, Inc. and
Joseph Schmidt ("Executive"). In consideration of the promises in this
Agreement, and for other good and valuable consideration, the parties hereto
agree as follows:


1.Definitions. As used in this Agreement, the following defined terms shall have
the respective meanings set forth below.
(a)Company. The Company shall mean Dick's Sporting Goods, Inc. and any entity
that controls, is under common control with or is controlled by Dick's Sporting
Goods, Inc., which includes, without limitation, Golf Galaxy, LLC.
(b)Consulting Period. The Consulting Period shall run from the Retirement Date
through April 4, 2015, unless it is terminated earlier by the Executive for Good
Reason as set forth in clause (j) below or by the Company for reasons of Cause
as set forth in clause (m) below.
(c)Effective Date. The Effective Date of this Agreement shall be the eighth day
following Executive's execution of it, as long as it is not revoked prior to the
eighth day.
(d)Inventions. The term Inventions shall include, but not be limited to,
inventions, products, discoveries, improvements, processes, formulae,
manufacturing methods or techniques, designs, devices, apparatuses, practices,
content, creative works of authorship, computer programs or databases or styles,
whether or not patentable or copyrightable.
(e)Proprietary or Confidential Information. The term Proprietary or Confidential
Information shall include, but not be limited to, any and all information in
whatever form, whether written, electronically stored, orally transmitted or
memorized pertaining to: any trade secret; trademark, patent, copyright or other
intellectual property; sales or production records or data; license arrangements
and terms; product or service pricing and pricing policies; business development
plans; Inventions; financial statements or information; proprietary software;
personnel information and files; vendor and supply arrangements and lists;
marketing strategies; customer lists and records; and all other confidential or
proprietary business information related to the conduct or strategy of the
business of the Company.
(f)Releasees. Releasees means the Company; the present or former directors,
members, officers, shareholders, employees, affiliates, agents and advisors
(including attorneys) of each entity constituting the Company; and the current
or former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of any of the entities
constituting the Company.
(g)Resignation for Good Reason. Resignation for Good Reason shall mean a
resignation by Executive by reason of any material breach of this Agreement by
the Company. For purposes of this Agreement, Executive may resign employment
with the Company for Good Reason by providing notice to the Company setting
forth with reasonable detail the nature of the Good Reason within 30 days of the
event giving rise to the Good Reason. Executive's Resignation for Good Reason
shall only be effective if the Company has not cured or remedied the Good Reason
event within 30 days of receipt of Executive's notice.
(h)Retirement Date. The Retirement Date shall mean January 31, 2015.
(i)Termination Date. The Termination Date shall mean the date Executive
separates employment with the Company for any reason (including the Retirement
Date).

1



--------------------------------------------------------------------------------



(j)Termination For Cause. Termination for Cause shall mean a termination by the
Company as a result of (1) substantial intentional failure to perform
Executive's duties as an employee, (2) any breach of Executive's fiduciary duty
or duty of loyalty to the Company, (3) conviction of a felony or fraud, (4)
willful and/or gross misconduct in the performance of Executive's duties to the
Company, (5) violation of any material company policy including any unauthorized
use or disclosure of Proprietary or Confidential Information or any violation of
the Company's Policy on Insider Trading, (6) conduct (through act or omission)
that brings the Company into substantial public disgrace or disrepute, or, (7)
failure to report to or perform for work for any significant period of time,
other than for reasons of medical and approved personal excuses.
2.Current Employment, Retirement Intent and Consulting Agreement.
(a)Executive is currently employed as President and Chief Operating Officer and
intends to remain employed as President and Chief Operating Officer at his
currently existing salary and other compensation rate, through and including the
Retirement Date. Except to the extent expressly otherwise provided herein, until
the Retirement Date, Executive shall continue to be compensated on the same
terms and conditions as in effect immediately prior to the Effective Date.
(b)It is Executive's intent to retire on the Retirement Date.
(c)From the Retirement Date through the end of the Consulting Period, Executive
shall serve as an employee consultant to the Company on the terms set forth in
this Agreement.
(d)During the Consulting Period, Executive will provide consulting and advisory
services from time to time as may be reasonably requested by the Company's Chief
Executive Officer. Such services may consist of any matters of concern to the
Chief Executive Officer.
(e)During the Consulting Period, Executive will be classified as a regular
full-time employee of the Company. Executive shall not, solely by virtue of the
consulting services provided hereunder, be considered to be an officer of the
Company during the Consulting Period, and shall not have the power or authority
to contract in the name of or bind the Company.
3.Consulting Compensation.
(a)The Company agrees that Executive will receive compensation during the 9-week
Consulting Period in the gross amount of $22,500.00 (the "Consulting
Compensation"). The Consulting Compensation shall be payable in regular
bi-weekly installments of $5,000.00 each, with a pro-rated initial payment of
$2,500.00. These Consulting Compensation installments shall be paid in
accordance with the Company's routine payroll practices beginning on the first
regular payroll date following the commencement of the Consulting Period.
(b)The Company shall continue to provide Executive and his eligible dependents
with health care benefit coverages (including medical, vision and dental benefit
coverages) equivalent to those generally provided to senior executives in active
employment with the Company during the Consulting Period. As of the last day of
the month in which the Termination Date occurs, Executive's health care benefit
coverages shall cease. At that time, the Company will provide Executive
information regarding Executive's rights to extend Executive's medical coverage
under COBRA.
(c)For the avoidance of doubt, the Consulting Compensation shall be in addition
to any performance incentive bonus award to which Executive may be entitled
under the Company's Performance Incentive Plan for Fiscal Year 2014. If
Executive's Termination Date occurs after the end of the Company's fiscal year
2014 and the Company achieves its performance targets for company-wide metrics,
the Company shall pay Executive the total amount of the performance incentive
bonus award earned by Executive prior to the Termination Date under the
Company's Performance Incentive Plan for Fiscal Year 2014. The final amount of
the performance incentive bonus award will be based on the Company's audited
financial statements for Fiscal Year 2014 and is subject to the approval of the
Compensation Committee of the Company's Board of Directors. Such performance
incentive bonus award shall

2



--------------------------------------------------------------------------------



be paid to Executive at a time determined by the Company in the ordinary course
of business but no later than seventy-five (75) days after the last day of
Fiscal Year 2014.
(d)Executive acknowledges and agrees that the Consulting Compensation payments
and any performance incentive bonus award made under Section 3(c) shall be in
full payment of any and all salary, bonus, severance or other payments to which
Executive is or may otherwise be entitled after the Retirement Date.
(e)All payments under this Agreement shall be subject to any applicable federal,
state or local income and employment withholding or other requirements. The
Company shall withhold from all payments made pursuant to this Agreement
appropriate tax and other withholdings, which shall be remitted and reported to
the United States Internal Revenue Service and other appropriate taxing agencies
in accordance with all federal, state and local tax requirements. Executive
agrees that Executive shall be responsible for his tax liabilities associated
with any payments made pursuant to this Agreement and that Executive shall
indemnify and hold harmless the Company with respect to any tax liability or
penalty relating to the payments or the matters encompassed herein.
4.Confidentiality; Nondisclosure of Information; Inventions; Non-Disparagement.
(a)Except as expressly permitted by the Company in writing or required by law,
Executive shall not at any time disclose to any person or entity or use for
Executive's own benefit or for the benefit of any person or entity other than
the Company, any Proprietary or Confidential Information disclosed to, obtained
by or developed by Executive during Executive's employment by the Company.
(b)Executive is aware of the restrictions imposed by federal and state
securities laws on a person possessing material, non-public information.
Executive further acknowledges that the disclosure of any material, non-public
information to another person who would or does conduct trades in any securities
while in possession of any material, non-public information is a violation of
law, which could subject Executive and persons to whom the information was
disclosed to civil and criminal penalties under the securities laws of the
United States.
(c)Any and all Inventions made, developed or created by Executive, alone or in
conjunction with others, during regular hours of work or otherwise, during
Executive's term of employment by the Company, that may be directly or
indirectly useful in or related to the business of, or tests being carried out
by, the Company, are the exclusive property of the Company. Executive hereby
assigns all Inventions to the Company and will, upon the Company's request,
whether before or after the Termination Date, execute all documents necessary or
advisable in the opinion of the Company or its counsel to direct issuance of any
type of intellectual property right to the Company with respect to Inventions
that are the exclusive property of the Company or to vest in the Company title
to such Inventions. The expense of securing any such intellectual property right
shall be borne by the Company. Executive will keep confidential and will hold
for the Company's sole benefit any Invention that is to be the Company's
exclusive property for which no intellectual property right is issued.
(d)If Executive is compelled by applicable law or governmental regulation or
compulsory legal process to disclose Proprietary or Confidential Information,
Executive must notify the Company in advance and in writing, as soon as
Executive is aware that disclosure is or may be required or appropriate, of the
nature of any such proposed disclosure and the persons or entities to which such
disclosure is proposed to be made, so that the Company has the opportunity to
take such action as it deems necessary to protect its Proprietary or
Confidential Information.
(e)Executive shall not make any disparaging or negative comments, whether oral
or written, about the Company or any other Releasees and shall take reasonable
steps necessary or appropriate to cause the members of Executive's family and
Executive's advisors to abide by such disclosure restriction. This provision
does not prohibit Executive from (i) providing truthful testimony in response to
compulsory legal process, (ii) participating or assisting in any investigation
or inquiry by a governmental agency acting within the scope of its statutory or
regulatory jurisdiction or (iii) making truthful statements in connection with
any claim permitted to be brought by Executive under Sections 6(c) or (d).

3



--------------------------------------------------------------------------------



5.Breach by Executive.
(a)Executive agrees that if Executive breaches Section 4 of this Agreement at
any time, or if Executive's employment with the Company is terminated prior to
April 4, 2014, (i) by the Company in a Termination For Cause or (ii) by
Executive for any reason other than a Resignation for Good Reason, Executive's
entitlement to receive the Consulting Compensation or any other compensation or
benefits from the Company shall immediately cease.


(b)Both parties hereto recognize that the obligations of Executive under this
Agreement are special, unique and of extraordinary character and if Executive
hereafter fails to comply with the restrictions and obligations imposed upon
Executive under this Agreement, the Company will not have an adequate remedy at
law. It is agreed that under such circumstances, the Company, in addition to any
other rights that it may have, shall be entitled to injunctive relief to enforce
any such restrictions and obligations without the necessity of the Company to
post a bond, and that in the event any actual proceedings are brought in equity
to enforce any such restriction or obligation, Executive shall not raise as a
defense that there is an adequate remedy at law. In the event the Company
obtains an injunction, order, decree or other relief, in law or in equity,
Executive shall be responsible for reimbursing the Company all costs associated
with obtaining the relief, including reasonable attorneys' fees and expenses and
costs of suit. Nothing in this Agreement shall be construed to prohibit the
Company from pursuing any other available remedies for any such failure or
threatened failure, including without limitation termination of payments and
recovery of damages from Executive.
(c)Executive will provide the Company with such information as the Company may
from time to time reasonably request to determine Executive's compliance with
Section 4 of this Agreement. Executive authorizes the Company or its agents to
contact Executive's future employers and other persons or entities with which
Executive has any business relationship to determine Executive's compliance with
this Agreement or to communicate the contents of Section 4 of this Agreement to
such employers and other persons or entities. Executive releases the Company
from all liability for any damage arising from any such contacts or
communications. The foregoing is in addition to, but not in lieu of, any and all
rights the Company may have at law or in equity in the event of a breach of this
Agreement by Executive.
6.Release and Waiver of Claims.
(a)Executive irrevocably and unconditionally releases, acquits and forever
discharges Releasees of and from any and all charges, complaints, claims, causes
of action, suits and debts, of whatever nature, related in any way to
Executive's employment by any Releasee or termination thereof, occurring or
accruing on or before the date Executive executes this Agreement, whether known
or unknown, asserted or unasserted, that Executive now has, may have, or claims
to have against the Company or any of the other Releasees. This includes any and
all such claims or causes of action that Executive could make on Executive's own
behalf, but also those that may or could be brought by any person or entity on
Executive's behalf.
(b)The release and waiver set forth in Section 6(a) includes, but is not limited
to, any claims arising under any federal, state or local statutes, regulations,
ordinances or common laws, specifically including, but not limited to (and in
each case as it may have been amended): the Age Discrimination in Employment Act
("ADEA"); the Older Workers' Benefit Protection Act; the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Family and Medical Leave Act; Sections
1981 through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act of 1974; the Americans with Disabilities Act of 1990; the
Occupational Safety and Health Act; the Equal Pay Act of 1963; the Consolidated
Omnibus Budget Reconciliation Act of 1985; the Health Insurance Portability and
Accountability Act of 1996; Section 503 of the Rehabilitation Act of 1973; and
any common law claims, including but not limited to those alleging wrongful
discharge, intentional or negligent infliction of emotional distress, breach of
contract, promissory or equitable estoppel, discrimination, defamation, invasion
of privacy, negligence, breach of duty and/or claims for attorney's fees,
punitive, compensatory and liquidated damages, expenses or costs.
(c)Notwithstanding Sections 6(a) and (b), the release set forth therein does not
and is not intended to (i) release any claims that cannot be released by law,
such as claims for workers compensation

4



--------------------------------------------------------------------------------



benefits, or (ii) preclude Executive from seeking a judicial determination of
the validity of the release of Executive's rights under the Age Discrimination
in Employment Act.
(d)Notwithstanding Sections 6(a) and (b), Executive retains the right to file a
charge or complaint with any federal, state or local governmental agency,
including, but not limited to, the Equal Employment Opportunity Commission, or
to provide testimony or assistance with respect to, or otherwise participate in,
any investigation, proceeding or hearing conducted by any such federal, state or
local governmental agency. However, Executive waives any right to monetary or
other recovery should any federal, state or local governmental agency pursue any
claim on Executive's behalf relating in any way to Executive's employment by any
Releasee or termination thereof, or to any of the claims that are otherwise
subject to the release and waiver of claims set forth in this Agreement.
(e)Notwithstanding Sections 6(a) and (b), the release, waiver and other
provisions of this Agreement do not diminish or otherwise adversely impact any
vested benefits to which Executive might be entitled pursuant to any employee
benefit plan maintained by the Company.
7.Return of Property and Cooperation
(a)All documents and other property that relate to the business of the Company
are the exclusive property of the Company, even if Executive authored or created
them. Executive represents and warrants that Executive will return to the
Company on or before the Termination Date any and all such documents and
property, including, but not limited to, electronic and paper documents,
software, equipment (including, but not limited to, mobile devices, computers
and computer-related items), and all other materials or other things (including,
but not limited to, identification and keys) in Executive's possession, custody
or control, as well as all copies and derivatives, in whatever form. Executive
further represents and warrants that Executive will not retain any such
documents and property, or any copies or derivatives thereof, in whatever form.
(b)At the Company's request, Executive shall be reasonably available to the
Company and cooperate with the Company with respect to the investigation,
defense or prosecution of matters that relate to any threatened, present or
future claims or proceedings that involve the Company or the other Releasees and
about which Executive reasonably may have knowledge. Executive acknowledges that
providing such cooperation may include, without limitation, providing
declarations, affidavits or statements, meeting with attorneys and other Company
representatives to prepare for depositions or testimony and giving depositions
and testimony. The Company shall pay Executive's reasonable costs and expenses
incurred in connection with Executive's performance of Executive's obligations
under this Section 7(b) at the request of the Company.
(c)Executive will promptly complete and return any director and officer
questionnaire or provide similar information as may be requested by the Company
in connection with filings to be made by the Company with the Securities and
Exchange Commission and/or the NYSE Euronext.
8.Incentive Compensation Clawback. Executive understands and agrees that
incentive compensation paid to him any time during the time he served as the
President and Chief Operating Officer may be subject to clawback solely to the
extent required by applicable law or any applicable securities exchange listing
standards, including, but not limited to the Sarbanes-Oxley Act of 2002 and the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as determined by the
Compensation Committee of the Company's Board of Directors (the "Committee").
Such clawback may include forfeiture, repurchase, reimbursement and/or
recoupment of compensation, including the retention bonus payment, and will be
determined by the Committee.
9.Construction and Interpretations.
(a)If any provision of this Agreement is conclusively determined to be
prohibited or unenforceable in any jurisdiction, such provision shall be
ineffective to the extent of such prohibition or unenforceability without
affecting, impairing or invalidating the remaining provisions hereof or the
enforceability thereof in such jurisdiction or the validity or enforceability of
any provision hereof in any other jurisdiction.

5



--------------------------------------------------------------------------------



(b)This Agreement is a fully integrated contract and sets forth the entire
agreement between the parties with respect to the terms of Executive's
separation from the Company, including the financial terms and the terms of
Executive's release of and waiver of claims against the Company and the other
Releasees. This Agreement fully supersedes any and all prior agreements or
understandings between the parties. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors and assigns and may not be
modified except in writing signed by both the Company and Executive. This
Agreement or any right or obligation hereunder shall not be assignable or
transferable by Executive, and any such purported assignment or transfer shall
be null and void. This Agreement or any right or obligation hereunder shall be
assignable or transferable by the Company, whether by operation of law or
otherwise.
(c)The waiver by either party of the other party's breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach by
the other party of the same or a different provision.
(d)Except as set forth in Section 6 of this Agreement or as otherwise expressly
set forth in this Agreement, this Agreement is not intended to and shall not be
construed to give any person or entity other than the parties signatory hereto
any interest or rights (including, without limitation, any third party
beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.
(e)This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to the principles of
conflicts of law. Executive irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action arises under contract, tort, equity or otherwise). Executive
irrevocably waives any objection that Executive now or hereafter may have to the
laying of venue or personal jurisdiction of any such action or proceeding
brought in such courts. Jurisdiction and venue of all such causes of action
shall be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania. Executive irrevocably waives Executive's right to object to or
challenge the above selected forum on the basis of inconvenience or unfairness
under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes.
(f)The Consulting Compensation payments are intended to comply with or be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury Regulations thereunder ("Section 409A"),
and the provisions of this Agreement shall be administered, interpreted and
construed in accordance with and to implement such intent. Notwithstanding any
provision of this Agreement to the contrary, Section 409A may impose upon
Executive certain taxes or other charges for which Executive is and shall remain
solely responsible, and nothing contained in this Agreement shall be construed
to obligate the Company or any other Releasees for any such taxes or other
charges, and in no event shall the Company or any other Releasees have any
liability to Executive (or any other person) due to the failure of this
Agreement or any payment hereunder to satisfy the requirements of Section 409A
or any other applicable law.
10.Jury Trial Waiver. In consideration of this Agreement, and the consideration
provided under it, Executive irrevocably and unconditionally agrees not to elect
a trial by jury and knowingly, intelligently and voluntarily waives all rights
Executive has or may have had, but for this Agreement, to trial by jury in any
proceeding, dispute, controversy or claim arising from or related to this
Agreement.
11.Reasonable Opportunity to Review.
(a)Executive acknowledges that Executive has carefully read and fully
understands the provisions of this Agreement, that Executive has had a full and
fair opportunity to consider the terms of this Agreement (including the release
and waiver of claims set forth herein) for a reasonable period of time, and that
Executive's acceptance of the terms of this Agreement is both knowing and
voluntary.
(b)Executive is hereby advised to consult with a lawyer of Executive's choosing,
and Executive hereby acknowledges that Executive understands that right and has
had an opportunity to consult with a lawyer of

6



--------------------------------------------------------------------------------



Executive's choosing regarding Executive's lawful remedies and rights as well as
the meaning and significance of the terms of this Agreement.
(c)Executive represents and acknowledges that in executing this Agreement
Executive does not rely and has not relied upon any representation or statement
made by the Company or by any of the other Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise, except any
representation or statement expressly set forth herein.
(d)Executive confirms that Executive has been given 21 days to consider the
terms of this Agreement before signing this Agreement. If Executive executes
this Agreement prior to the expiration of the 21-day period, Executive
acknowledges that Executive does so solely because Executive already fully and
carefully considered this Agreement before signing it. If the terms or form of
this Agreement are revised or modified prior to the expiration of such 21-day
period, such revision or modification shall not restart that 21-day period.
(e)Executive may revoke the release and waiver of claims under the Age
Discrimination in Employment Act by delivering a written revocation to Deborah
Victorelli, Senior Vice President of Human Resources, Dick's Sporting Goods,
Inc., 345 Court Street, Coraopolis, PA 15108, within 7 days after executing this
Agreement.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.


By signing below, each party evidences their intent to be legally bound by this
Agreement.


 
 
 
DICK'S SPORTING GOODS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JOSEPH H. SCHMIDT
/s/ DEBORAH M. VICTORELLI
Joseph H. Schmidt
Deborah M. Victorelli
 
 
 
Senior Vice President of Human Resources
 
 
 
 
 
 
Date:
November 25, 2014
Date:
November 25, 2014




7

